Citation Nr: 1539928	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by urinary frequency.

2.  Entitlement to a compensable rating for residuals of a T8 compression fracture.

3.  Entitlement to a compensable rating for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to December 1985 and from May 1986 to January 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Houston, Texas RO. At her request, the Veteran was scheduled for a hearing before a Decision Review Officer in November 2010 and a Board videoconference hearing in June 2015.  She failed (without providing cause) to report for each.  Accordingly, her hearing requests are deemed withdrawn.

The issues of service connection for a disability manifested by urinary frequency and regarding the rating for a thoracic spine disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

At no time under consideration is the Veteran's service-connected right foot plantar fasciitis shown to have been manifested by symptoms or impairment equivalent to either more than mild pes planus or to moderate foot injury.


CONCLUSION OF LAW

A compensable rating for right foot plantar fasciitis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes (Codes) 5276, 5284 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the March 2008 rating decision on appeal granted service connection for right foot plantar fasciitis and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   A January 2011 statement of the case (SOC) (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 556 U.S. 396 (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) have been secured.  She was afforded VA examinations in December 2007 and February 2015. The Board finds the reports of these examinations adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.
There is no specific Code for rating plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Code 5276 (as flatfoot) or Code 5284 (as other foot injury).

Under Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0% rating is warranted.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10% rating is warranted for bilateral or unilateral disability.  

Under Code 5284, a 10% rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe and severe are to be rated 20% and 30%, respectively.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

On December 2007 VA examination, the Veteran complained of pain localized to her right arch and heel, elicited by physical activity and walking, and relieved by rest, massage, and Strassburg sock.  She was able to function without medication during periods of pain.  She denied weakness, stiffness, swelling, or fatigue.  Examination of the right foot did not reveal painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature; tenderness was noted.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were also not noted.  The Veteran used shoe inserts, but did not require orthopedic or corrective shoes, arch or foot supports, or built-up shoes.  Right foot plantar fasciitis was diagnosed; subjective factors included her reported history of pain and objective factors included tenderness to palpation of the right foot.

On February 2015 VA examination, the Veteran reported bilateral foot pain, right greater than left.  She reported pain in her right foot when she walks on it a lot or exercises; shoe inserts help manage the pain.  She denied flare-ups and any functional loss/impairment.  There was no pain on manipulation of the feet, no indication of swelling on use, no characteristic callouses, and no extreme tenderness of the plantar surfaces.  There was also no marked pronation, no objective evidence of marked deformity, and the weight-bearing line did not fall over/was medial to the great toe.  There was no inward bowing of the Achilles tendon, no marked inward displacement, and no severe spasm of the Achilles tendon on manipulation.  The examination was negative for Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The examination was also negative for pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or with repetitive use.  The examiner determined that the Veteran's right foot plantar fasciitis did not impact on her ability to perform any type of occupational task.

Considering these findings under the Code 5276 (for flatfoot) criteria, the Veteran's right foot plantar fasciitis may not reasonably be characterized as more than mild pes planus, even with 38 C.F.R. §§ 4.40, 4.45 criteria considered. Consequently, a compensable rating under these criteria is not warranted. 

Regarding the criteria in Code 5284 (for other foot disability), symptoms approximating moderate foot injury are not shown at any time during the evaluation period, including with consideration of 38 C.F.R. §§ 4.40, 4.45.  The examination findings did not indicate any abnormal weight-bearing of the foot.  In essence, when she was examined in December 2007 and February 2015, the foot disability had only minimal, if any, symptoms. Accordingly, a compensable rating under Code 5284 likewise is not warranted. See 38 C.F.R. §§ 4.7, 4.31.

The Board acknowledges that the Veteran is competent to describe her observations of the disability, including the subjective symptoms she experiences, such as foot pain. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, she does not identify any manifestations that meet the criteria for a compensable rating under the applicable Codes.  The Board finds noteworthy that during the more than seven years this claim has been pending, the Veteran's right foot plantar fasciitis does not appear to have required any treatment.  Her reports of pain with prolonged standing or activity that can be tolerated without medication are consistent with mild pes planus, which warrants the 0% rating currently assigned.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's right foot plantar fasciitis. Hence, the benefit of the doubt rule (38 U.S.C.A. § 5107(b)) does not apply and the appeal in this matter must be denied.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to her right foot plantar fasciitis not encompassed by the criteria for the schedular rating assigned. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on individual unemployability is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for right foot plantar fasciitis is denied.


REMAND

A review of the record found that further development is needed for proper adjudication of the claims of service connection for a disability manifested by urinary frequency and regarding the rating for the Veteran's service-connected thoracic spine disability.

Service Connection for a Disability Manifested by Urinary Frequency

The record suggests that the Veteran has urinary frequency with no discernable cause. As she served in Southwest Asia during the Persian Gulf War Era, and is entitled to consideration of her claims under 38 U.S.C.A. § 1117, the examination must encompass whether she has "an undiagnosed" illness manifested by urinary frequency.

Additionally, the December 2007 VA examination report in the VA electronic record appears to be missing (at least) one page (page 5).  On remand, the missing page(s) must be located and associated with the record. 

Increased Rating for Residuals of a T8 Compression Fracture

The Board finds that the evidence of record is inadequate to determine whether a compensable rating may be warranted for the Veteran's thoracic spine disability.  Specifically, on February 2015 VA back examination, she reported using a back brace to alleviate back pain.  The first notation of a back brace is found in the "problem list" section of a March 2012 treatment record from the San Antonio Military Medical Center.  The record does not reflect when the brace was prescribed/issued.  The use of a back brace may be a basis for awarding a compensable rating if the purpose is to alleviate muscle spasm, guarding, or localized tenderness.  As there is no indication as to when, why, and by whom, a back brace was prescribed further development to ascertain the circumstances is necessary.

Additionally, the March 2008 rating decision refers to a VA spine examination, apparently December 2007.  The report of this VA examination (which is constructively of record) is not in the record, and must be sought and secured for the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify when, where, and by whom she had a back brace prescribed, and all providers of evaluations and treatment she has received for a disability manifested by urinary frequency or for her service-connected thoracic spine disability, and to provide any authorizations necessary for VA to obtain private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record (and cited as outstanding above).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2.  The AOJ should then secure for the record the complete VA examination reports relating to the Veteran's remaining claims, specifically the report that was cited in the March 2008 rating decision.  If the reports are located, they should be reviewed to determine whether they suggest any further development (and if so, such should be arranged). If the reports cannot be secured because they are irretrievably lost or destroyed, the AOJ should make a formal determination for the record to that effect, with the scope of the search noted, and the Veteran should be so notified.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any disability manifested by urinary frequency she may have. The entire record must be reviewed by the examiner in conjunction with the examination.  Any studies indicated should be completed. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, any (and each) disability manifested by urinary frequency found. 

b. Please identify the likely etiology for each disability manifested by urinary frequency. Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include her complaints therein of frequent urination, urinary tract infections, and dysuria? 

c. Does the Veteran have an undiagnosed illness manifested by urinary frequency? 

If a diagnosed disability manifested by urinary frequency is found to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely. The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


